ORDER
PER CURIAM.
B.G.B. appeals from the judgment entered on the petition of C.K, as next friend of F.K., determining paternity and ordering custody and support. The judgment is supported by substantial' evidence and is not against the weight of the evidence. No error of law appears. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).